COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00080-CR
                             NO. 02-12-00081-CR


REX EARL TUCKER A/K/A REX                                         APPELLANT
TUCKER

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                       MEMORANDUM OPINION1

                                     ----------

                                  I. Introduction

      In two issues, Appellant Rex Earl Tucker appeals his convictions for

possession of child pornography and the revocation of his community supervision

and sentence for promotion of child pornography. We affirm.



      1
      See Tex. R. App. P. 47.4.
                                II. Background

      Tucker was charged with promotion of child pornography, pleaded guilty,

and was sentenced to ten years of community supervision. Around a year later,

the State found additional child pornography in his possession, moved to revoke

his community supervision, and indicted Tucker on two additional charges of

possession of child pornography.

      Tucker pleaded guilty to the two new offenses and pleaded true to the

allegations in the State’s motion to revoke his community supervision. The trial

court found Tucker guilty of the new offenses, found that the allegations in the

motion to revoke were true, revoked his community supervision on his original

conviction, and sentenced Tucker to five years’ confinement on each of the two

new charges and ten years’ confinement on the original promotion of child

pornography charge.     The trial court ordered Tucker to serve the five-year

sentences concurrently upon the completion of his ten-year sentence.

                                   III. Analysis

      In his first issue, Tucker argues that his guilty pleas on the two counts of

possession of child pornography were not knowingly and voluntarily entered

because the trial court failed to admonish him on the range of punishment for

each of the two charges and the fact that he would have to register as a sex

offender.

      Before accepting a guilty plea, the trial court must admonish the defendant

on the “range of the punishment attached to the offense” and the fact that the


                                        2
defendant must register as a sex offender if he is convicted of an offense

requiring registration.   Tex. Code Crim. Proc. Ann. art. 26.13(a)(1),(5) (West

Supp. 2012). Substantial compliance with these admonitions is sufficient unless

the defendant “affirmatively shows that he was not aware of the consequences of

his plea and that he was misled or harmed” by the trial court’s admonition. Id.

art. 26.13(c).   Evidence in the record showing that a defendant was duly

admonished is prima facie proof that his guilty plea was knowing and voluntary.

Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998).              When the

record contains such proof, a defendant contesting the validity of his plea bears

the burden to show that “he did not fully understand the consequences of his

plea such that he suffered harm.” Id. However, a trial court’s failure to admonish

a defendant that he must register as a sex offender if convicted for an offense

requiring registration “is not a ground for the defendant to set aside the

conviction, sentence, or plea.” Tex. Code Crim. Proc. Ann. art. 26.13(h).

      Further, the trial court may make the required admonitions “either orally or

in writing.” Id. art. 26.13(d). If the admonitions are given in writing, the trial court

must receive a statement signed by the defendant and his attorney stating that

he understands the admonitions and is aware of the plea consequences. Id.

      The record reflects that before Tucker entered his guilty pleas to the two

counts of possession of child pornography in open court, he received written

admonitions stating,




                                           3
      2. The plea recommendation is: open plea to the court—requesting
      a PSI—State is requesting this sentence to be stacked on any
      sentence in cause no. 1177881.2

      3. If convicted of the above offense, you face the following range of
      punishment:

            ....

      Counts 1 + 2
      [X] THIRD DEGREE FELONY: A term of not more than 10 years or
      less than 2 years in the institutional division of the Texas Department
      of Criminal Justice; and in addition, a fine not to exceed $10,000
      may also be assessed. (If the offense was committed before
      September 1, 1994, a term of confinement in a community
      correctional facility for a term of not more than one (1) year may be
      assessed in lieu of confinement in the institutional division).

            ....

      12. Sex Offender Registration Requirements: If you receive a
      conviction or a deferred adjudication for a sexual offense listed in
      Chapter 62, CODE OF CRIMINAL PROCEDURE, you will be required to
      meet the sexual offender registration requirements set out in that
      Chapter. You will also be subject to the driver’s license application
      procedures listed in Art. 42.016, CODE OF CRIMINAL PROCEDURE.

Tucker signed a waiver stating that he understood all of the written admonitions,

was aware of the plea consequences, and “knowingly, freely, and voluntarily”

entered his plea.

      In open court, the trial court told Tucker that the offense of possession of

child pornography was a “third-degree felony” and that “[t]he range of punishment


      2
        Cause number 1177881D is the cause in which Tucker received
community supervision for promotion of child pornography and cause number
1238397D is the cause in which he was charged with two counts of possession
of child pornography.


                                        4
[was] not less than two years, nor more than ten years and up to a $10,000 fine.”

When the trial court asked Tucker whether he understood the charges and range

of punishment, Tucker replied, “Yes, sir.” Tucker also affirmed that he had had

sufficient time to discuss his case with an attorney.

      The State then asked Tucker whether he understood the range of

punishment.

              Q. Mr. Tucker, you realize the State is seeking to have the
              sentence on this case stacked on your probation?

              A. Yes, sir.

                    ....

              Q. How much time can you possibly get on both cases?

              A. Ten and eight, I think.

              Q. Ten and ten. You’re looking at twenty years.

              A. Okay.

              Q. You understand that?

                    ....

              A. Yes, sir.

Tucker then pleaded guilty to both counts of possession of child pornography,

and the trial court accepted his pleas and found him guilty.

      The trial court later held a punishment hearing in which Tucker confirmed

that he had understood the court’s admonitions when he made his guilty pleas.

At the punishment hearing, he also confirmed that when he pleaded guilty, he



                                           5
understood that the range of punishment for each of the offenses was two to ten

years in prison and a fine of up to $10,000, and that the sentences could be

stacked.

         During the punishment hearing, Tucker’s trial counsel proferred witness

testimony to mitigate Tucker’s punishment. The trial court stopped the testimony

at one point and questioned Tucker’s counsel on whether he had counseled

Tucker on the merits of his case before Tucker pleaded guilty. According to the

trial court, Tucker’s mitigation evidence sounded like a defense theory, and it

wanted to ensure that Tucker had voluntarily pleaded guilty despite this

evidence. After Tucker’s trial counsel indicated that he had counseled Tucker on

the merits of his case, the trial court asked Tucker whether he “freely and

voluntarily” pleaded guilty and whether he was “still persisting in [his] plea of

guilty.” Tucker answered, “Yes, sir.”

         In light of the foregoing, the State provided prima facie proof that Tucker

knowingly and voluntarily pleaded guilty.      See Martinez, 981 S.W.2d at 197.

Tucker was sentenced to five years’ confinement and required to register as a

sex offender for each of the two possession of child pornography convictions,

which is within the range of punishment on which he was admonished. Further,

the record reflects that Tucker fully understood the consequences of his guilty

pleas. See id. (noting that the record contained no evidence that the defendant

was harmed or misled in deciding to plead guilty). We overrule Tucker’s first

issue.


                                          6
      In his second issue, Tucker argues that his pleas of “true” to the

allegations in the State’s motion to revoke his community supervision were not

knowingly made because the trial court neither admonished him on the

consequences of his pleas nor inquired into whether he was knowingly and

voluntarily pleading “true.” However, the voluntariness of Tucker’s pleas to the

State’s allegations is irrelevant because the trial court would not have abused its

discretion by finding the State’s allegations true based solely on Tucker’s guilty

pleas to the two new charges. See Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993) (holding that the State must prove by a preponderance of the

evidence that the defendant violated the terms of his community supervision);

see also Montoya v. State, No. 07-11-0492-CR, 2012 WL 2847902, at *2 (Tex.

App.—Amarillo July 11, 2012, no pet.) (mem. op., not designated for publication)

(holding that defendant’s guilty plea to a subsequent offense was sufficient to

prove by a preponderance of the evidence that he violated the terms of his

community supervision).

      Further, a trial court is not required to admonish a defendant on the

consequences of a plea of “true” in a revocation proceeding. See Gutierrez v.

State, 108 S.W.3d 304, 309 (Tex. Crim. App. 2003); see also Tex. Code Crim.

Proc. Ann. art. 26.13 (requiring admonitions only for guilty and nolo contendere

pleas).

      Nonetheless, the record reflects that the trial court provided Tucker written

admonitions that stated, “The punishment agreement is: true but—open plea—


                                        7
request a psi—[S]tate is requesting this sentence to be stacked onto any

sentence in cause number 1238397.” Tucker signed a judicial confession and a

waiver, in which he acknowledged that he understood the consequences of his

plea and that his plea was “knowingly, freely, and voluntarily entered.”

      The trial court also confirmed in open court that Tucker understood the

consequences of his plea. After Tucker pleaded “true” to the State’s motion in

open court, the trial court showed Tucker the written admonitions and his signed

judicial confession and waiver and asked Tucker whether he understood the

contents of the confession and whether he signed it freely and voluntarily.

Tucker responded, “Yes, sir,” and the trial court accepted his plea. During the

punishment hearing, Tucker objected to the contents of the presentence

investigation report and the trial court gave Tucker an opportunity to retract his

plea. Tucker declined to withdraw his plea.

      Consequently, we overrule Tucker’s second issue.

                                 IV. Conclusion

      Having overruled Tucker’s two issues, we affirm the trial court’s judgments.



                                                   PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 11, 2013



                                         8